                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

WELLS FARGO BANK, NATIONAL                             )
ASSOCIATION,                                           )
                                                       )
                               Plaintiff,              )
                                                       )          JUDGMENT IN A
                                                       )          CIVIL CASE
v.                                                     )          CASE NO. 5:18-CV-24-D
                                                       )
BUILDING BLOCKS PEDIATRICS, PLLC,                      )
DORI J. THOMAS, MICHAEL THOMAS,                        )
KRISTI WOODS EDWARDS, and CLYDE                        )
EDWARDS,                                               )
                                                       )
                               Defendants.             )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that on April 6, 2018 Clyde Edwards voluntarily
dismissed his counterclaim against plaintiff.
IT IS FURTHER ORDERED, AND DECREED that on April 17, 2018 Michael Thomas
voluntarily dismissed his counterclaim against plaintiff.
IT IS FURTHER ORDERED, AND DECREED that on July 12, 2018 the parties Stipulated to
the Dismissal of defendants Kristi Woods Edwards and Clyde Edwards.
IT IS FURTHER ORDERED, AND DECREED that on July 19, 2018 the court entered a consent
judgment in favor of Wells Fargo Bank, National Association against Building Blocks Pediatrics,
PLLC.
IT IS FURTHER ORDERED, AND DECREED that the court GRANTS Wells Fargo's motion
for summary judgment against Michael Thomas [D.E. 62]. The court also ENTERS judgment
against Dori Thomas. Michael Thomas and Dori Thomas owe Wells Fargo $782,836.88, interest,
attorneys' fees, and costs in accordance with the note and guaranties. Wells Fargo may submit a
motion for costs in accordance with the Federal Rules of Civil Procedure and this court's local
rules.



This Judgment Filed and Entered on May 26, 2020, and Copies To:
Catherine G. Clodfelter                                (via CM/ECF electronic notification)
Scott Elliot Bayzle                                    (via CM/ECF electronic notification)
Jason L. Hendren                                       (via CM/ECF electronic notification)
Rebecca F. Redwine                                     (via CM/ECF electronic notification)




             Case 5:18-cv-00024-D Document 70 Filed 05/26/20 Page 1 of 2
William P. Janvier                           (via CM/ECF electronic notification)
Matthew W. Buckmiller                        (via CM/ECF electronic notification)
Travis Philip Sasser                         (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
May 26, 2020                                 (By) /s/ Nicole Sellers
                                                      Deputy Clerk




             Case 5:18-cv-00024-D Document 70 Filed 05/26/20 Page 2 of 2
